                                         Case 3:20-cv-01891-CRB Document 211 Filed 03/31/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DISH NETWORK L.L.C.,                              Case No. 3:20-cv-01891-CRB
                                                      Plaintiff,
                                   8
                                                                                          ORDER OF REFERENCE TO
                                               v.                                         MAGISTRATE JUDGE FOR
                                   9
                                                                                          SETTLEMENT
                                  10    JADOO TV, INC., et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Local Rule 72-1, this matter is referred to Magistrate Judge Virginia K.

                                  14   DeMarchi for settlement.

                                  15          The parties will be advised of the date, time and place of the next appearance by notice

                                  16   from Magistrate Judge DeMarchi.

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 31, 2021

                                  19                                                  ______________________________________
                                                                                      CHARLES R. BREYER
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
